Case 1:18-cv-01763-MEH Document 129 Filed 10/23/20 USDC Colorado Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLORADO
  Civil Action No: 18-cv-01763-MEH
  VAIL SUMMIT RESORTS, INC., a Colorado corporation,

  Plaintiff

  v.

  ZIP-FLYER, LLC, a Kentucky limited liability company;
  ZIP-FLYER, LLC, a New York limited liability company;
  and SHAWN LERNER, an individual and doing business as Zip-Flyer, LLC

  Defendants.


              MOTION TO WITHDRAW AS COUNSEL OF RECORD


       COMES NOW, Jason B. Wesoky, Kylie M. Schmidt, and the law firm of Darling

Milligan PC (“Counsel”), pursuant to D.C. COLO.LAttyR 5(b), hereby submit the

following Motion to Withdraw as Counsel of Record for Defendants, Zip Flyer, LLC

(KY); Zip Flyer, LLC (NY); and Shawn Lerner (collectively “Defendants”):

       1.     Good cause exist for withdrawal, on the grounds that Defendants have

failed to substantially fulfill an obligation to Counsel regarding the Counsel’s

services, and has been given reasonable warning that Counsel will withdraw unless

the obligation has been fulfilled. See Colorado Rules of Professional Conduct

1.16(b)(4).

       2.     Continued representation of Defendants by Counsel will result in an

unreasonable financial burden on the lawyer and has been rendered difficult by the

client. See id. at 1.16(b)(5). The rules of professional conduct prohibit counsel from

disclosing the nature of communications.
Case 1:18-cv-01763-MEH Document 129 Filed 10/23/20 USDC Colorado Page 2 of 4




      3.    On October 21, 2020, counsel complied with the notification requirements

of D.C. COLO. L.Civ.R. 5(b) and has attached the Notice of Withdrawal of Appearance

as Exhibit “1” hereto.

      4.    In addition to the Notice of Withdrawal of Appearance, the undersigned

has communicated both by email the reasons for the request to withdraw, which

comply with the rules of professional conduct.

      5.    The undersigned will take steps to the extent reasonably practicable to

protect Defendants’ interests, such as giving reasonable notice to Defendants,

allowing time for employment of other counsel, surrendering papers and property to

which the client is entitled and refunding any advance payment of fee or expense that

has not been earned or incurred. Counsel may retain papers relating to the client to

the extent permitted by other law. See Colorado Rules of Professional Conduct

1.16(d).

      6.    This motion is made well in advance of the June 1, 2021 trial so that

Defendants can retain replacement counsel. Also, discovery and motions practice is

complete.

      7.    The relief requested in this Motion is sought in good faith and not for the

purposes of delay.

                          RULE 7.1(A) CERTIFICATION

      Mr. Wesoky conferred with counsel for Plaintiff concerning the relief requested

herein. Plaintiff takes no position regarding this Motion.
Case 1:18-cv-01763-MEH Document 129 Filed 10/23/20 USDC Colorado Page 3 of 4




      WHEREFORE, undersigned counsel respectfully requests that the Court grant

this Motion and permit Jason B. Wesoky, Kylie M. Schmidt, and the law firm of

Darling Milligan PC to withdraw as counsel for Defendants in this case, and that the

Clerk of the Court be directed to terminate undersigned as counsel of record in this

action.

      Respectfully submitted this 23rd day of October 2020.

                                                  /s/Jason B. Wesoky
                                                  Jason B. Wesoky
                                                  Kylie M. Schmidt
                                                  DARLING MILLIGAN PC
                                                  1331 17th Street, Suite 800
                                                  Denver, Colorado 80202
                                                  Telephone:    (303)623-9133
                                                  Facsimile:    (303)623-9129
                                                  jwesoky@darlingmilligan.com
                                                  kschmidt@darlingmilligan.com
                                                  Attorneys for Defendants
Case 1:18-cv-01763-MEH Document 129 Filed 10/23/20 USDC Colorado Page 4 of 4




                          CERTIFICATE OF SERVICE

       I certify that on the 23rd day of October 2020, a true and correct copy of the
above and foregoing MOTION TO WITHDRAW AS COUNSEL OF RECORD was
filed and served via CM/ECF on the following:

 E. Tim Walker
 Alison K. Toivola
 Vail Resorts Management Company
 Legal Department
 390 lnterlocken Crescent
 Broomfield, CO 80021
 Etwalker@vailresorts.com
 Aktoivola@vailresorts.com
 Attorneys for Plaintiff

                                                /s/LeighAn M. Jaskiewicz
                                                  LeighAn M. Jaskiewicz
